Citation Nr: 0208923	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  97-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for glomus 
tumors, including as secondary to exposure to herbicides.  

(The issues of entitlement to service connection for 
peripheral neuropathy, including as secondary to exposure to 
herbicides, and entitlement to service connection for a heart 
disorder, as secondary to service-connected anxiety neurosis, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in June 1996, a statement of the 
case was issued in July 1996, and a substantive appeal was 
received in February 1997.  The veteran testified at a 
hearing before an RO hearing officer in April 1997.

The Board is undertaking additional development on the issue 
of entitlement to service connection for peripheral 
neuropathy pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response thereto, the Board will prepare 
a separate decision addressing that issue.  Further, the 
Board notes that the veteran has filed a February 1997 notice 
of disagreement to a January 1997 rating decision denying 
service connection for a heart disorder, as secondary to 
service-connected anxiety neurosis.  No statement of the case 
has yet been issued on that issue.  In view of the fact that 
the claims file must remain with the Board for the 
development referenced above, action on the heart disorder 
issue will be deferred pending a decision on the peripheral 
neuropathy issue. 



FINDINGS OF FACT

1.  Entitlement to service connection for glomus tumors was 
denied by rating decision in May 1981 and the Board upheld 
that determination by decision entered in September 1982.

2.  By rating decisions in November 1985, January 1986, March 
1986, March 1988, and October 1988, the RO confirmed denial 
of service connection for glomus tumors; the veteran did not 
complete a timely appeal from any of these determinations.  

3.  Evidence added to the record since entry of the most 
recent rating decision in October 1988 is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision is the most recent final 
determination on the veteran's underlying claim of 
entitlement to service connection for glomus tumors.  38 
U.S.C.A. §§ 5107, 7105(c) (West 1991 & Supp. 2001).

2.  Evidence received since the October 1988 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for glomus tumors has not 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's claim for service connection for carotid/glomus 
tumors, was first denied by the rating decision in May 1981.  
The veteran appealed this determination to the Board.  In 
September 1982, the Board found that the chemodectoma of the 
right carotid artery and right jugular bulb had their initial 
clinical manifestation many years after the veteran was 
separated from active service.  The Board further found that 
the tumors were unrelated to assumed exposure to the Agent 
Orange during service in Vietnam.  The veteran was notified 
of this decision under cover letter dated in September 1982.  
The Board decision is final as to evidence of record at the 
time.  38 U.S.C.A. § 7104(b).

The veteran made repeated attempts to reopen this claim and 
it was again denied by the RO in rating decisions in November 
1985, January 1986, March 1986, March 1988, and October 1988.  
The veteran failed to file a timely notice of disagreement to 
all of these decisions except the March 1986 confirmed rating 
decision.  A statement of the case was issued following the 
receipt of the notice of disagreement, but the veteran failed 
to file a timely substantive appeal.  Therefore, the RO 
decisions in November 1985, January 1986, March 1986, March 
1988, and October 1988 are final as to evidence of record at 
the time.  38 U.S.C.A. § 7105(c).  

Prior to the October 1988 rating decision, the evidence of 
record included the veteran's service medical records noting 
no diagnosis of any tumor, although noting complaints of 
boils and other skin conditions.  The record also contained 
hospitalization records from January 1981 and October 1985, 
noting excision of glomus jugulare and carotid body tumors.  
The veteran reported first noting symptoms approximately 
eight months prior to initial hospitalization.  A pathology 
report, dated in February 1981, noted diagnosis of 
paraganglioma chemodectoma.  

The veteran had submitted letters from G.W. Miller, M.D., 
dated in February 1981, December 1985 and February 1988, who 
noted ongoing treatment of the veteran's recurrent glomus 
tumors.  In the February 1981 letter, Dr. Miller noted that 
there was no know cause for the tumors.  VA examination in 
February 1981 noted residuals of surgery for the carotid 
artery tumor with facial nerve paralysis on the right side.  

The record included letters from J.M. Tew, M.D., and R.M. 
Dammel, M.D., dated in February and March 1981 respectively, 
noting that the physicians did not have any knowledge of a 
relationship between the veteran's tumor and Agent Orange 
exposure, but informing the veteran that he could seek 
further discussion with a  member of the Toxicology 
Department of the University of Cincinnati.  

The veteran submitted a July 1981 letter from C.R. Meyer, 
M.D. noting that, "the tumor on his neck is of such an 
unusual kind that the possibility of a relationship between 
the Agent Orange exposure and tumor is at the very least 
plausible and possibly related."  VA examination in March 
1983 for the veteran's service-connected psychiatric 
condition noted that the veteran had developed neck problems 
and that "maybe associated with exposure to agent orange and 
this needs to be granted some serious consideration."

The veteran filed a request to reopen his claim for service 
connection for tumors in May 1996.  The evidence submitted 
since the last final RO decision in October 1988 includes 
letters and treatment records from Dr. Miller and W.H. 
Briggs, M.D., a VA Agent Orange Registry examination, VA 
outpatient treatment records, and statements and testimony 
from the veteran.  

An October 1982 letter from Dr. Miller was received in July 
1990.  Dr. Miller stated that the veteran's tumors in his 
neck and temporal bone are exceedingly rare.  The physician 
noted that he had "absolutely no experience with Agent 
Orange and with a relationship between this substance and the 
development of tumors."  Records received from Dr. Miller, 
noted that the veteran underwent a resection of the recurrent 
glomus jugular tumor in March 1988.  In July 1990, Dr. Miller 
stated that the veteran had multiple recurrences of the 
glomus tumor in the right temporal bone and carotid artery on 
the right side.  All of the tumors had the same tissue type - 
non-chromaffin paraganglioma.  A second letter from Dr. 
Miller, dated November 1990, provided an update on the 
veteran's current condition, but no opinion as to etiology.  
Treatment records were also received from Dr. Briggs, noting 
treatment from May 1990 to August 1996, including for glomus 
tumors, but without opinion as to etiology of the tumors.  

A VA Agent Orange Registry examination was conducted in 
October 1991, and the examiner noted review of the claims 
file.  The examiner noted the history of recurrent carotid 
body tumors on the right and left sides of the neck and of 
glomus tumor of the right ear with treatment therefor.  The 
examiner provided a diagnosis of post-operative status of 
surgical removal of multiple carotid body tumors on the right 
and left sides of the neck beginning in 1980, etiology 
unknown to the examiner.  The examiner also provided a 
diagnosis of glomus tumor of the right ear by history, 
requiring multiple surgeries since 1981.  

At a hearing before an RO hearing officer in April 1997, the 
veteran testified that the glomus tumors were first manifest 
in 1980 and, since that time, he had five surgeries on his 
neck.  Transcript p. 4.  The veteran acknowledged that he had 
no problems with tumors during service.  Transcript p. 6.  He 
stated that none of his tumors had been found to be 
malignant.  Transcript p. 8.  

II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The Board observes that the VCAA specifically notes that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  
However, the new notice provisions of the VCAA do apply to 
attempts to reopen claims and VA must notify the claimant of 
any information or evidence not previously provided to VA 
that is necessary to substantiate the claim.  VA must also 
notify the claimant which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, No. 01-
997 (Vet. App. June 19, 2002).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes private and VA treatment 
records, hospitalization records, statements from the 
veteran's treating physicians, VA examination, and statements 
and hearing testimony from the veteran.  All records 
identified by the veteran have been requested and obtained 
and he has not identified any further relevant evidence to be 
sought by VA.  Under these circumstances, no further action 
is necessary to assist the claimant with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
reopening a previously denied claim.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The veteran has been informed at the 
hearing that his diagnosed condition is not subject to the 
presumption of service connection pursuant to 38 C.F.R. §§ 
3.307 and 3.309(e) (although noting that malignant glomus 
tumors are subject to that presumption).  Further, the 
veteran has been informed of the need for medical evidence 
establishing a relationship between his glomus tumors, 
diagnosed ten years after discharge from service, and any 
incident of his active military service, including his 
exposure to Agent Orange.  The veteran has been informed that 
VA concedes his exposure to herbicides during service in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  The current 
diagnosis and treatment of his recurrent tumors has been 
well-established in the record.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been denied, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  In Hodge, 155 F.3d at 1363, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim for service connection for glomus tumors 
has been previously denied by the Board and the RO on several 
occasions.  Since the last final denial in October 1988, the 
veteran has submitted letters from Dr. Miller and treatment 
records from Dr. Miller and Dr. Briggs.  A VA Agent Orange 
Registry examination was conducted, as was a hearing before 
an RO hearing officer.  Duplicate records were also received, 
but duplicate records are clearly not new and material.  The 
new letters from Dr. Miller contain substantially the same 
information contained in the letters and records that were 
contained in the file prior to the previous decisions.  The 
veteran's diagnosis of glomus tumors, and recurrence thereof, 
was well established prior to the last RO decision.  The 
continued treatment of this condition, then, is cumulative of 
evidence already of record.  Dr. Miller did not provide any 
new opinion as to the etiology of the veteran's tumors and, 
in fact, said that he had no experience in determining the 
relationship between Agent Orange and the type of tumors, for 
which the veteran has been diagnosed.  For the same reasons, 
the treatment records from Dr. Briggs and the findings of the 
VA Agent Orange Registry examination, are cumulative of 
evidence already of record.  These medical records note only 
the veteran's current diagnosis.  However, the current 
diagnosis is not at issue, it is the etiology of such 
disorder.  Dr. Briggs provides no opinion as to etiology and 
the VA examination indicates that the etiology is unknown.  
The statements and testimony of the veteran are new, in that 
they were not previously of record.  However, these 
statements are duplicative of argument made by the veteran 
prior to the previous RO and Board decisions.  The veteran's 
basic contention has been that his tumors are the result of 
Agent Orange exposure.  He continues to make those 
contentions.  The Board finds that, although new evidence has 
been submitted since the last final denial of the claim, the 
evidence does not contribute to a more complete picture of 
the origin of the disorder at issue.  Therefore, the claim is 
not reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for glomus tumors has not been received, 
and the veteran's claim for that benefit has not been 
reopened.  The appeal is denied to this extent. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

